         Case 3:20-cv-04478-JD Document 80 Filed 08/24/20 Page 1 of 6



 1   XAVIER BECERRA                                                DANA NESSEL
     Attorney General of California                                Attorney General of Michigan
 2   MICHAEL NEWMAN                                                FADWA A. HAMMOUD*
     Senior Assistant Attorney General                             Solicitor General
 3   SARAH E. BELTON                                               TONI L. HARRIS*
     Supervising Deputy Attorney General                           NEIL GIOVANATTI*
 4   REBEKAH A. FRETZ                                              Assistant Attorneys General
     JAMES F. ZAHRADKA II                                           P.O. Box 30758
 5   GARRETT M. LINDSEY (SBN 293456)                                Lansing, MI 48909
     Deputy Attorneys General                                       Telephone: (517) 335-7603
 6    300 South Spring Street, Suite 1702                           E-mail: GiovanattiN@michigan.gov
      Los Angeles, CA 90013                                        Attorneys for Plaintiff State of Michigan
 7    Telephone: (213) 269-6402                                    *Appearing Pro Hac Vice
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13
                                                           Case No. 3:20-cv-04478-JD
14   STATE OF MICHIGAN, STATE OF
     CALIFORNIA, et al.,                                   NOTICE OF PENDENCY OF OTHER
15                                                         ACTIONS
                                             Plaintiffs,
16                                                         Judge:        Hon. James Donato
                    v.                                     Trial Date:   None set
17                                                         Action Filed: July 7, 2020

18   ELISABETH D. DEVOS, in her official
     capacity as the United States Secretary of
19   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
20
                                           Defendants.
21

22

23

24

25

26

27

28

                             Notice of Pendency of Other Actions (3:20-cv-4478-JD)
         Case 3:20-cv-04478-JD Document 80 Filed 08/24/20 Page 2 of 6



 1         Pursuant to Local Civil Rule 3-13 and the Court’s Order, dated August 19, 2020, the parties

 2   submit this Notice of Pendency of Other Actions.

 3      1. State of Washington v. DeVos, et al., 2:20-cv-01119 (Western District of Washington)
 4              a.     Description and relation to the instant action: On July 20, 2020, the State of

 5   Washington filed a lawsuit against Secretary DeVos and the U.S. Department of Education

 6   (Department) in the United State District Court for the Western District of Washington.

 7   Washington challenges the Department’s interim final rule of July 1, 2020, relating to the funding

 8   of equitable services under section 18005 of the CARES Act. Washington seeks declaratory and

 9   injunctive relief based on violations of the Administrative Procedure Act and various

10   constitutional provisions. On August 21, 2020, the United States District Court for the Western

11   District of Washington granted Washington’s motion for a preliminary injunction. See 2:20-cv-

12   1119-BJR, Doc. 54 (W.D.WA) (attached hereto as Exhibit A). Washington is not a plaintiff in

13   the case before this Court. The Washington case is related to the instant action because both

14   actions challenge the Department’s rule and interpretations of section 18005 of the CARES Act.

15              b.     Transfer of the instant action should not be effected pursuant to 28 U.S.C.

16   § 1407 (Multi District Litigation Procedures).

17              Plaintiffs’ statement: Transfer of this proceeding to a different jurisdiction may

18              inconvenience the parties and witnesses, none of whom reside in Washington.

19              Coordination between the actions would not avoid conflicts, conserve resources, or

20              promote a just or efficient determination of the action pending before this Court. The

21              August 21, 2020 order from the Western District of Washington was granted without

22              briefing, argument, or evidence specific to the plaintiff jurisdictions in this action. If

23              the August 21, 2020 order does not apply equally to the plaintiffs in the instant action,

24              transfer and consolidation of this proceeding would delay the resolution of the instant

25              action. The parties have briefed, and the Court heard argument, on a preliminary

26              injunction motion, and immediate resolution of the preliminary injunction motion is

27              needed as described in the parties’ briefs.

28
                                                        1
                               Notice of Pendency of Other Actions (3:20-cv-4478-JD)
         Case 3:20-cv-04478-JD Document 80 Filed 08/24/20 Page 3 of 6



 1               Defendants’ statement: Transfer of this action would not be appropriate because this

 2               case does not present disputed issues of fact capable of resolution in consolidated

 3               proceedings. Because disposition of this case turns on pure questions of law, Multi-

 4               District Litigation would not be appropriate and would not expedite adjudication of

 5               the issues. Furthermore, it is defendants’ position that the August 21, 2020, order in

 6               the Western District of Washington applies to the State of Washington only, the only

 7               plaintiff seeking relief in that case.

 8       2. National Association for the Advancement of Colored People, et al., v. DeVos, et al.,
            1:20-cv-01996 (District Court for the District of Columbia)
 9
                 a.     Description and relation to the instant action: On July 22, 2020, the National
10
     Association for the Advancement of Colored People (NAACP), a group of parents of minor
11
     public school students, the Denver County School District, Pasadena Unified School District,
12
     Stamford Public Schools, Dekalb County School District, and Broward County Public Schools
13
     filed a lawsuit against Secretary DeVos and the Department in the United States District Court for
14
     the District of the Columbia. The plaintiffs challenge the Department’s interim final rule of July
15
     1, 2020, relating to the funding of services under section 18005 of the CARES Act. The plaintiffs
16
     seek declaratory and injunctive relief based on violations of the Administrative Procedure Act and
17
     various constitutional provisions. The NAACP and all other plaintiffs in the NAACP case are not
18
     plaintiffs in the case before this Court, and NAACP and the group of plaintiff students are not a
19
     direct recipient of emergency funding under sections 18002 or 18003 of the CARES Act at issue
20
     in this case.
21
                 b.     Transfer of the instant action should not be effected pursuant to 28 U.S.C.
22
     § 1407 (Multi District Litigation Procedures).
23
                 Plaintiffs’ statement: Given the more advanced procedural posture in this case (i.e.,
24
                 briefing has been completed and a hearing has been held on Plaintiffs’ motion for
25
                 preliminary injunction), and the fact that NAACP and other plaintiffs moved for a
26
                 preliminary injunction or partial summary judgment on August 11, 2020, following all
27
                 briefing for the motion for preliminary injunction before this Court, transfer would
28
                                                          2
                                 Notice of Pendency of Other Actions (3:20-cv-4478-JD)
         Case 3:20-cv-04478-JD Document 80 Filed 08/24/20 Page 4 of 6



 1               unduly delay the instant case. Coordination between the actions would not avoid

 2               conflicts, conserve resources, or promote a just or efficient determination of the action

 3               pending before this Court.

 4               Defendants’ statement: Transfer of this action would not be appropriate because this

 5               case does not present disputed issues of fact capable of resolution in consolidated

 6               proceedings. Because disposition of this case turns on pure questions of law, Multi-

 7               District Litigation would not be appropriate and would not expedite adjudication of

 8               the issues. The instant action would resolve the matter within the plaintiff

 9               jurisdictions only and would not directly impact all plaintiffs in the NAACP action.

10       3. Council of Parent Attorneys and Advocates, Inc. v. DeVos, et al., No. 1:20-cv-02310
            (United States District Court for the District of Maryland)
11
                 a.    Description and relation to the instant action: On August 10, 2020, the Council
12
     of Parent Attorneys and Advocates, Inc. (COPAA) filed a lawsuit against Secretary DeVos and
13
     the Department in the United States District Court for the District of Maryland. The plaintiff
14
     challenges the Department’s interim final rule of July 1, 2020, relating to the funding of services
15
     under section 18005 of the CARES Act. The plaintiff seeks declaratory and injunctive relief
16
     based on violations of the Administrative Procedure Act. The plaintiff does not raise
17
     constitutional claims. COPAA is not a plaintiff in the case before this Court, and COPAA is not a
18
     direct recipient of emergency funding under sections 18002 or 18003 of the CARES Act at issue
19
     in this case.
20
                 b.    Transfer of the instant action should not be effected pursuant to 28 U.S.C.
21
     § 1407 (Multi District Litigation Procedures).
22
                 Plaintiffs’ statement: Given the more advanced procedural posture in this case (i.e.,
23
                 briefing has been completed and a hearing has been held on Plaintiffs’ motion for
24
                 preliminary injunction), and the fact that COPAA has not moved for preliminary
25
                 injunction, transfer would unduly delay the instant case. Coordination between the
26
                 actions would not avoid conflicts, conserve resources, or promote a just or efficient
27
                 determination of the action pending before this Court.
28
                                                         3
                                Notice of Pendency of Other Actions (3:20-cv-4478-JD)
        Case 3:20-cv-04478-JD Document 80 Filed 08/24/20 Page 5 of 6



 1             Defendants’ statement: Transfer of this action would not be appropriate because this

 2             case does not present disputed issues of fact capable of resolution in consolidated

 3             proceedings. Because disposition of this case turns on pure questions of law, Multi-

 4             District Litigation would not be appropriate and would not expedite adjudication of

 5             the issues. The instant action would resolve the matter within the plaintiff jurisdictions

 6             only and would not directly impact the plaintiffs in the COPAA action.

 7
     Dated: August 24, 2020                                  Respectfully submitted,
 8

 9   ETHAN P. DAVIS                                          DANA NESSEL
     Acting Assistant Attorney General                       Attorney General of Michigan
10                                                           FADWA A. HAMMOUD*
     DAVID M. MORRELL                                        Solicitor General
11   Deputy Assistant Attorney General
                                                             /s/ Neil Giovanatti
12   JENNIFER D. RICKETTS
     Director, Federal Programs Branch                       NEIL GIOVANATTI*
13                                                           TONI L. HARRIS*
     /s/ William K. Lane III                                 Assistant Attorneys General
14   WILLIAM K. LANE III                                     Attorneys for Plaintiff State of Michigan
     (D.C. Bar #1034955)                                     *Appearing Pro Hac Vice
15   Counsel, Civil Division
     U.S. Department of Justice
16   950 Pennsylvania Ave., N.W.                             XAVIER BECERRA
     Washington, D.C. 20530                                  Attorney General of California
17   (202) 305-7920                                          MICHAEL L. NEWMAN
     william.lane2@usdoj.gov                                 Senior Assistant Attorney General
18                                                           SARAH E. BELTON
                                                             Supervising Deputy Attorney General
19   Attorneys for Defendants                                REBEKAH A. FRETZ
                                                             GARRETT M. LINDSEY
20                                                           JAMES F. ZAHRADKA II
                                                             Deputy Attorneys General
21                                                           Attorneys for Plaintiff State of California
22

23

24

25

26

27

28
                                                         4
                                Notice of Pendency of Other Actions (3:20-cv-4478-JD)
         Case 3:20-cv-04478-JD Document 80 Filed 08/24/20 Page 6 of 6



 1                                 ATTESTATION OF SIGNATURES

 2
           I, Neil Giovanatti, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern
 3
     District of California that concurrence in the filing of this document has been obtained from each
 4
     signatory hereto.
 5
     Dated: August 24, 2020
 6                                                          /s/ Neil Giovanatti

 7                                                          NEIL GIOVANATTI
                                                            Assistant Attorneys General
 8                                                          Attorney for Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
                               Notice of Pendency of Other Actions (3:20-cv-4478-JD)
